The proceedings of the Juvenile Court of Greene County, challenged in this proceeding, were governed by the Juvenile Court Act applicable in counties having a population of 50,000 or more. State ex rel. v. Walker, 326 Mo. 1233, 34 S.W.2d 124, arose under the Juvenile Court Act applicable in counties having less than 50,000 population. That act does not create a separate juvenile court, but confers upon circuit courts, in addition to the general criminal jurisdiction which they possess, jurisdiction of all cases coming within the terms of the act. The question in the Walker case was whether the Circuit Court of Howard County, invested with both jurisdictions, had the power to direct that a fourteen-year-old boy charged with the crime of burglary be proceeded against under the general (criminal) law, instead of under the juvenile court law. As that was the sole question presented for decision, anything said in the opinion in that case not necessary to such decision, and there was a great deal, is pure obiter. Certainly the discussion questioning the constitutionality of certain provisions *Page 205 
of Section 12426, Revised Statutes 1919 (Sec. 8350, R.S. 1929), was not only gratuitous, but wholly unwarranted. Neither party to the controvery had raised any question touching the constitutionality of that statute; neither party on the record presented in this court could have raised any such question. Thestatute is presumed to be valid, and only when some person attempts to resist its operation and calls in the aid of the judicial power to pronounce it void, as to him, his property, or his rights, can the question of constitutionality be presented or considered. [State ex rel. v. Blake, 241 Mo. 100, 107; 12 C.J. 760, sec. 177 et seq.] A court is warranted in declaring a statute unconstitutional ex mero motu, when, and only when, it is necessary to do so in order to preserve unimpaired its own constitutional jurisdiction and authority. No person other than some boy under the age of seventeen who has been committed to the Missouri reformatory, the Missouri training school, or the penitentiary, pursuant to the statute in question, will ever be in a position to challenge its constitutionality. The attempted nullification is too palpable a violation of the fundamental principles of constitutional law to be effective.
The occasion made use of by the court in the Walker case for the purpose of declaring said Section 12426 void came about in this way. The court was called upon to construe the Act of 1927 vesting a certain discretion in judges of juvenile courts and judges of courts of general criminal jurisdiction, that is, to determine what the Legislature intended by the enactment. Section 12426, amended in certain particulars at the same session, was to some extent in pari materia with the act to be construed. The court, looking at both statutes in search of the legislativeintent, declared one unconstitutional and thereupon wiped itout. The question as to the meaning of the one remaining then seemed easy of solution. From the standpoint of either constitutional law or statutory interpretation the case is unique.
For the reasons indicated the Walker case, when properly construed, is without influence in the decision of the one at bar. On the contrary State ex rel. v. Rutledge,13 S.W.2d 1061, is controlling; it should be followed, or else overruled. I, therefore, respectfully dissent from the principal opinion.